March 11, 2011


Ms. Elizabeth Conry Davidson
Attorney at Law
1802 Blanco Road
San Antonio, TX 78212-2614

Mr. Bryan A. Woods
Law Office of Bryan A. Woods
8626 Tesoro Drive, Suite 500
San Antonio, TX 78217
Honorable John D. Gabriel
131st Judicial District Court
100 Dolorosa Street, 4th Floor
San Antonio, TX 78205

RE:   Case Number:  09-0309
      Court of Appeals Number:  04-09-00115-CV
      Trial Court Number:  2008-CI-13072

Style:      IN RE  JOSEPH CHARLES RUBIOLA, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.     The    stay
order issued May 15, 2009 is lifted.  If  you  would  like  the  opinion  by
email, please contact Claudia Jenks at  claudia.jenks@txcourts.gov  or  call
(512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Keith E. Hottle    |